Citation Nr: 1725935	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a separate evaluation for instability and/or an extraschedular evaluation for the left knee disability.

2.  Entitlement to a separate evaluation for instability and/or an extraschedular evaluation for the right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1998 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied entitlements to evaluations in excess of 10 percent for each knee based on limitation of flexion and granted separate 10 percent evaluations for each knee based on limitation of extension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an order granting an October 2016 Joint Motion for Remand (JMR).  The JMR specified that the only issues being remanded were (1) entitlement to separate compensable evaluations for instability for each knee and (2) entitlement to extraschedular ratings for each knee.  The JMR did not disturb the evaluations assigned for limitation of flexion or limitation of extension. 

The November 2015 Board decision also remanded the issue of TDIU for the issuance of a statement of the case (SOC) and directed the RO to return the issue to the Board if the Veteran perfected an appeal.  The RO issued an SOC in April 2016, but the Veteran did not submit a timely Substantive Appeal.  The Veteran's attorney indicated in an April 2017 letter that she was still seeking entitlement to TDIU.  As the Veteran continues to challenge the disability ratings assigned for her bilateral knees, and the record raises assertions that she is unemployable because of these service-connected disabilities, the determination as to whether she is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although she did not perfect her appeal for TDIU, the Board has jurisdiction over this claim as a part of her ongoing increased rating claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.
REMAND

As discussed above, the issues of entitlement to separate evaluations for instability and entitlement to extraschedular evaluation for the right and left knee disabilities have been remanded to the Board.  Before the Board can address whether such evaluations are warranted, a complete picture of the Veteran's current state of disability is necessary.  Specifically, the Board finds that a new VA examination is warranted for the bilateral knees and that any new treatment records must be obtained.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the TDIU claim, the Veteran has claimed that her unemployability is related to her service-connected bilateral knee disabilities.  As such, the further development and readjudication of the bilateral knee claims may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the bilateral knee claims before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Columbia VAMC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  The AOJ should also ask the Veteran to identify and provide a signed release of information for any outstanding private treatment records.  If the Veteran provides any such releases, the AOJ should attempt to obtain these records as well.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her service-connected bilateral disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

(a) The examiner should describe all symptomatology due to the Veteran's service-connected bilateral knee disabilities.   THE EXAMINER MUST SPECIFICALLY COMMENT ON THE VETERAN'S COMPLAINTS OF INSTABILITY AND WHETHER HER SUBJECTIVE REPORTS OF HER KNEES GIVING OUT ARE CONSISTENT WITH INSTABILITY, DESPITE NORMAL TESTING.  THE EXAMINER SHOULD ALSO LABEL ANY RECURRENT SUBLUXATION OR LATERAL INSTABILITY AS SLIGHT, MODERATE, OR SEVERE.

(b) The examiner should also specifically address the impact the Veteran's bilateral knee disabilities have on her employability.  Specifically, the examiner should elicit from the Veteran and record for clinical purposes a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected conditions preclude her from securing and following substantially gainful employment consistent with her education and occupational experience. This opinion must be provided without consideration of his nonservice-connected disabilities or age.  In providing this opinion, the examiner must address the March 2017 private vocational assessment.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased rating claims should be readjudicated.  Thereafter, and following any additional development deemed necessary, the TDIU claim should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




